Citation Nr: 1505457	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-05 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to July 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which granted service connection for the low back disability, and assigned a rating of 10 percent, effective March 28, 2011.  The Veteran disagreed with the assigned rating.  A February 2013 rating decision increased the rating to 40 percent effective March 28, 2011.  A July 2014 rating decision subsequently reduced the rating to 20 percent effective October 1, 2014.  Thereafter, an October 2014 rating decision restored the rating to 40 percent.  Thus, the impairment at issue is considered 40 percent disabling since service connection was established.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing in September 2014.  A transcript of this hearing has been associated with the record.  

It also is noted the Veteran is service connection for left and right lower extremity radiculopathy associated with the lumbar spine disorder.  However, the evaluation assigned for his lower extremities has not been appealed, and will not be discussed in connection with this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the September 2014 Board hearing, the Veteran testified that his low back disability has worsened since the most recent VA examination, which was conducted in April 2014.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007), Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, VA treatment records to October 2011 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from October 2011 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA treatment, including those from the VAMC in White River Junction dated since October 2011, and associate them with the claims file.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his low back disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of the Veteran's low back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

4.  After completing the above development, readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




